Citation Nr: 1712863	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  15-08 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	William R. Fisher, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) from July 2014 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record. 

This case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2016).

The issues of entitlement to service connection for a psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision      below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for PTSD was last denied in an August 2004 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final August 2004 denial is new and material.


CONCLUSIONS OF LAW

1.  The August 2004 decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD was originally denied in a September 1992 rating decision on the basis that there was no evidence of a current diagnosis of PTSD.  Although the Veteran was notified of this rating decision and his appellate rights in an October 1992 letter, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the September 1992 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. §§ 20.302, 20.1103 (2016).

The Veteran thereafter attempted to reopen the claim on multiple occasions but the claims were denied.  Service connection for PTSD was last denied in an August 2004 rating decision.  The RO reopened the claim, but denied service connection due to lack of a verified stressor.  Although the Veteran filed a notice of disagreement with the rating decision, he did not perfect his appeal after issuance of the statement of the case.  As such, the August 2004 rating decision became final.  Id.

In September 2011, the Veteran filed a petition to reopen his claim.  A July 2014 rating decision rating decision reopened the Veteran's claim but denied it on the merits.  The Veteran timely appealed.

Evidence received since the August 2004 denial of the claim includes additional      VA treatment records, a January 2013 VA psychiatric examination, the Veteran's testimony at his October 2016 hearing, and a January 2017 opinion from E. N., Ph.D.  The evidence is new, in that it was not of record at the time of the August 2004 rating decision.  Additionally, the January 2013 VA examination report and January 2017 opinion from E. N. are material as they indicated that the Veteran meets the criteria for PTSD and E. N. opined that the Veteran's PTSD was the result of his military experiences.  While E. N. did not specify which military experiences she was referencing, she nevertheless indicated that there was a possible relationship     between the Veteran's PTSD and his military service.  Accordingly, the Board         finds that new and material evidence has been received, and the claim for service connection for PTSD is reopened.  Shade, 24 Vet. App. at 117.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only the appeal is granted.

REMAND

The Board finds that further development of the claim for service connection is necessary prior to appellate review.

There are outstanding VA treatment records.  Specifically, the Veteran submitted a September 9, 2016 VA mental health note indicating that he was being assessed for inpatient treatment.  The January 2017 letter from E. N. confirms the Veteran was admitted to "STARR" program on September 28, 2016.  Complete VA treatment records subsequent to August 4, 2016 have not been associated with the claims file.  Additionally, a March 10, 2010 VA treatment record noted that an August 28, 2007 Amarillo inpatient record had been scanned into VistA Imaging and a January 23, 2013 VA treatment record noted that an unidentified non-VA care consult had      been scanned into VistA Imaging.  However, the referenced records have not           been associated with the claims file.  Finally, a June 3, 2013 VA treatment record indicated that the Veteran had been referred to an unidentified Vet Center for assistance regarding his TDIU claim.  To date, Vet Center treatment records have    not been associated with the claims file.  Accordingly, on remand the aforementioned records should also be associated with the claims file.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

At his October 2016 hearing, the Veteran testified that he received Social Security Administration (SSA) benefits.  An October 13, 2016 "SHARE Print Screen" suggests the Veteran receives such benefits due to disability.  As SSA records may be relevant to the pending appeal, reasonable efforts should be made to obtain any available records from SSA. 

Review of the claims file also indicates that there may be outstanding and relevant private treatment records.  Specifically, a December 24, 2002 VA treatment record indicated that the Veteran had informed an outside doctor that he had tried to kill himself.  To date, private treatment records from this unidentified provider have not been obtained. 

With regard to the Veteran's PTSD claim, the Board finds that additional attempts are required to verify the Veteran's claimed stressors.  The record contains a June 2014 memorandum indicating that there was insufficient information required to verify the reported stressors.  However, the Veteran has provided dates for some of the events within a 60 day time frame, such that an attempt to verify those stressors should be made.  In this regard, he reported that the fire aboard the USS America and seeing the person on fire occurred in November or December 1972. He reported seeing a plane, possibly the mail plane, miss the cables and crash into the ocean in January or February 1973.  

Recently, he has submitted a new stressor of being involved in a motor vehicle accident in the Hampton Bridge Tunnel in Virginia in 1974, and that just before he was discharged from service, his best friend "UHL" from Michigan was killed in a car accident.  The Veteran should be asked to provide more specific information as to the date of the accident he was involved in, whether a police report was taken.  He should also provide the full name of his friend UHL, whether UHL was still in service or had already been discharged, and the date within a 60 day period and place of UHL's death.  

With regard to the Veteran's TDIU claim, as the Veteran has no service-connected disabilities, the outcome of the Veteran's TDIU claim is inextricably intertwined with his PTSD claim.  

Accordingly, the case is REMANDED for the following actions:

(Please note that the case has been advanced on the docket pursuant to         38 C.F.R. § 20.900(c).)

1.  Obtain VA treatment records from August 4, 2016 to present, as well as the VistA Imaging records referenced      in the March 10, 2010 and January 23, 2013 VA treatment records, and associated them with the claims file.  If any requested records cannot be obtained, the Veteran should     be notified.

2.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for     his psychiatric disability.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

3.  With any assistance required from the Veteran, undertake all necessary actions to obtain the Veteran's     Vet Center records.  All attempts to obtain the records     must be documented in the claims file.  If the records are unavailable or do not exist, the file should be annotated to reflect as such, and the Veteran and his representative should be notified.

4.  Request from SSA the disability decision and all related records concerning the Veteran's application       for disability benefits, and associate the records with      the claims file.  If the records are not available, the claims file should be annotated to reflect that fact and the Veteran notified of such.

5.  Ask the Veteran to provide more specific information    as to the date within a two month time frame of his motor vehicle accident in 1974. He should also be asked to indicate whether a police report was taken and by what police department.  He should also be asked to provide the full name of his friend "UHL"; and indicate whether UHL was still in service or had already been discharged at the time of his death; the date of UHL's death within a 60 day period; and the place of his death.  If sufficient information is provided to attempt to verify these incidents, a request for verification through official sources should be conducted. 

6.  Take appropriate steps to verify through official sources, the Veteran's claimed stressors on the USS America of the fire aboard the USS America with a person on fire occurring in November or December 1972; and a plane missing the cables and crashing into the ocean in January or February 1973; All responses to the requested verification should be noted in the claims file. 

7.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and   his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


